I concur in the majority opinion of this court that R.C.2929.11 does not authorize the trial court to order restitution of unpaid child support as a result of a conviction of criminal nonsupport (R.C. 2929.21). However, pursuant to R.C.3113.21(M)(1), any court may take action to enforce the payment of a terminated support order. Said section reads as follows:
"The termination of a support obligation or a support order does not abate the power of any court to collect overdue and unpaid support or to punish any person for a failure to comply with an order of the court or to pay any support as ordered in the terminated support order." *Page 231 
R.C. 3113.21(M)(1) may be enforced through an action for civil contempt or by granting judgment for the unpaid child support and a subsequent action for collection as may be authorized for any of the usual civil debts.